July 22, 1996         [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                                                                                

No. 95-1229

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          ANGEL SANTANA,

                      Defendant, Appellant.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jos  Antonio Fust , U.S. District Judge]                                                                 

                                                                                                

                              Before

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                     and Cyr, Circuit Judge.                                                     

                                                                                                

   Thomas R. Lincoln, with whom Law Offices of Thomas R. Lincoln was                                                                          
on brief for appellant. 
   Juan A. Pedrosa, Assistant United States Attorney, with whom                            
Guillermo Gil, United States Attorney, Jos  A. Quiles-Espinosa, Senior                                                                      
Litigation Counsel, and Nelson P rez-Sosa, Assistant United States                                                 
Attorney, were on brief for appellee.

                                                                                                

                                                                                                

          Per  Curiam.    Angel   Santana,  one  of  twenty-three                    Per  Curiam.                               

defendants involved  in an extensive drug  trafficking operation,

claims  that the  government  failed to  comply  with their  plea

agreement  by  refusing  to  request  a "substantial  assistance"

departure at  sentencing.  See  18 U.S.C.    3551 and  U.S.S.G.                                          

5K1.1.  We find no error.

          Santana  pled guilty  to  conspiracy  to  possess  with

intent to distribute in excess of 2,300 kilograms of cocaine. See                                                                           

21 U.S.C.    841(a)(1), 846.  The plea agreement required Santana

to   cooperate   in  the   government's  investigation   of  drug

trafficking,  drug-related  murders,  firearms  trafficking,  and

other criminal  violations, and to continue  to provide complete,

truthful  and accurate  information and  testimony on  an ongoing

basis.   In return, the  government agreed to  request a downward

departure for "substantial assistance."  

          Santana contended below that  he complied with the plea

agreement  by  providing information  which  the  government used

against his codefendants,  and by  testifying at the  trial of  a

codefendant.   Thus, he argued, the government acted in bad faith

by  refusing to  request a  downward departure.   The  government

responded, and  the district court agreed,  that Santana breached

the  plea agreement by failing  to disclose, inter  alia, all his                                                                  

knowledge about  the drug-related murders, thereby  relieving the

government of  its contingent obligation.   See United  States v.                                                                        

Santiago-Gonzalez, 66 F.3d 3, 7 (1st Cir. 1995); United States v.                                                                        

Tilley,  964  F.2d  66, 70  (1st  Cir.  1992);  United States  v.                                                                       

                                2

Gonzalez-Sanchez, 825 F.2d 572, 578 (1st Cir.), cert. denied, 484                                                                      

U.S. 989 (1987).  

          We review the  district court's factual findings  under

the "clear error" standard, United States v. Clark, 55 F.3d 9, 11                                                            

(1st  Cir.  1995), but  conduct de  novo  review of  its ultimate                                                  

finding  that   the  plea  agreement  was  not  breached  by  the

government.   See  id. at 11;  United States v.  Atwood, 963 F.2d                                                                 

476, 478  (1st Cir. 1992).  There is ample record support for the

district  court ruling  that the  government reasonably  regarded

Santana's  failure to  disclose  all he  knew about  drug-related

murders,  among other matters, as a material breach of their plea

agreement.   As Santana failed  to fulfill  a material  condition

precedent to the government's  obligation to recommend a downward

departure for substantial assistance, the government was under no

obligation to do so. 

          Affirmed.                     Affirmed.                            

                                3